Citation Nr: 0211374	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  02-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and his daughter


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated May 1975, the RO 
denied service connection for hearing loss; in a letter dated 
in May 1975, the RO notified the veteran of the 
determination, but he did not appeal and the decision became 
final.

2.  The evidence associated with the claims file subsequent 
to the May 1975 rating decision is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and does not raise 
a reasonable possibility of substantiating his claim for 
service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The May 1975 RO decision, which denied service connection 
for hearing loss, is final.  38 U.S.C.A. § 7105(a)(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.302 (2001).

2.  New and material evidence has not been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the November 2001 rating 
decision and accompanying notification letter and February 
2002 statement of the case specifically satisfy the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
they clearly notify the veteran of the pertinent laws and 
regulations and evidence necessary to substantiate his claim 
to reopen his claim for service connection for hearing loss.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Statements and 
other documents submitted by the veteran, as well as service, 
private, and VA treatment records, have been associated with 
the veteran's claims file.  In addition, the veteran was 
afforded a hearing with witnesses before a Member of the 
Board in May 2002.  At the hearing, the veteran testified 
that records of his treatment for hearing problems had been 
conducted in conjunction with a physical examination 
performed by his employer.  He also reported that he was seen 
by physicians who treated him into the early 1970's.  
However, the veteran stated these records could not be 
obtained since the company he was employed by was purchased 
by another company and the physicians who treated him are 
deceased.  As such the veteran was not able to identify any 
source from which these records, if existing, could be 
obtained.  See 38 C.F.R. § 3.159(c).  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
as to what evidence would be secured by VA and what evidence 
would be secured by the appellant is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
thus finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

In light of the circumstances discussed above, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In sum, VA has satisfied its 
duties to notify and to assist the veteran in this case and 
additional development and the further expenditure of VA's 
resources is not warranted.

The veteran requests that the Board reopen and grant his 
claim for entitlement to service connection for hearing loss 
on the basis that he has submitted new and material evidence 
since his claim of service connection was denied by the RO in 
May 1975.  In that rating decision, the RO reasoned that the 
evidence submitted was too remote to link the veteran's 
hearing loss to service.  The evidence associated with the 
claims file at the time of the RO's May 1975 denial included 
the veteran's service medical records, a report with results 
of two audiograms from W.H. Saunders, M.D., and a report from 
J. Webb, M.D., dated in July 1948.

Service medical records from the veteran's induction 
examination report results from a whispered voice test were 
20/20 in the left ear and in the right ear.  A whispered 
voice test conducted at the veteran's separation examination 
was 15/15 bilaterally.

In his July 1948 report Dr. Webb described treating the 
veteran for various symptoms that the physician attributed to 
dengue fever.  No reference was made to any current or 
potential hearing problem.

In a report, dated April 1975, with attached audiology 
reports from August 1971 and April 1975, Dr. Saunders noted 
the veteran reported history of being subjected to airplane 
noise while working as a mechanic in service.  Dr. Saunders 
stated that the veteran had a rather flat type of audiogram 
that was not particularly indicative of noise induced hearing 
loss.  He further reported that the audiograms showed 
essentially the same hearing loss four years apart.  

The veteran was notified of the May 1975 decision but he did 
not initiate an appeal and the rating decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(a), (c).  However, according to the law, if new and 
material evidence is presented or secured with respect to a 
claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  

With regard to all claims to reopen made on or after August 
29, 2001, the Board notes that there has been a regulatory 
change.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim in September 2001, the regulatory change is applicable 
in this case and was addressed by the RO in the February 2002 
statement of the case.  Under 38 C.F.R. § 3.156(a) new 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
(Authority: 38 U.S.C.A. § 501, 5103A(f), 5108).  Further, the 
VCAA provides that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A 
§ 5103A(f).  

As there is a prior final RO decision for this claim, the 
Board is required to determine whether new and material 
evidence has been presented before reopening and adjudicating 
the claim for service connection on the merits.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence associated with the veteran's claims file 
subsequent to the May 1975 denial of service connection for 
hearing loss includes VA treatment reports, dated August to 
September 2001; a transcript of the testimony offered by the 
veteran, his spouse and his daughter during a May 2002 Board 
hearing; statements from the veteran; and copies of a service 
organization resolution concerning service connection for 
hearing loss in combat veterans and decision assessment 
documents analyzing two Court cases.

VA Treatment reports, dated August 2001 to September 2001, 
indicate that the veteran had hearing loss and that he wore 
hearing aids.

The veteran, his spouse and his and daughter provided 
testimony at a hearing held in May 2002.  The veteran 
testified that he was in the service from October 1942 to 
November 1945 and worked on and maintained Army aircraft 
without the benefit of ear protection.  He stated that he was 
at Iwo Jima in 1945 and was in proximity to an ammunition 
dump that was blown up, affecting everyone's hearing for 
about a week.  Also, he stated when stationed on Makin Island 
he was subjected to quite a few air raids and bombing 
attacks.  He asserted that medical problems such as dengue 
fever, malaria, and dysentery that he had in service were not 
recorded by orderly room personnel because they did not keep 
good records.  Upon separation from service, the veteran 
indicated that he was not given a hearing test.  The veteran 
testified that any of his comrades from service could attest 
to the situation were gone.

The veteran testified that he noticed his hearing loss during 
service and had been aware of it ever since service.  After 
service, in 1954, he had a problem with his physical 
examination upon starting a new position in that his employer 
told him that his hearing was way off.  For this reason, he 
said his employer placed him in a noise-free atmosphere.  He 
stated he had his hearing examined on a yearly basis at the 
company clinic.  The veteran testified that the division he 
worked for was bought out by another company and he doubted 
the existence of any of his old records from there.  He 
stated he was told by physicians treating him for malaria and 
dengue fever recurrences after service that the extremely 
high body temperatures he was having would damage his 
hearing.  He further indicated records from those physicians 
would not be available because the physicians that treated 
him are deceased.  He stated that he had his hearing checked 
two years ago and was fit for hearing aids.  The veteran's 
daughter testified that she noticed the veteran's hearing 
loss as a child, prior to kindergarten, because she was told 
by her father that she mumbled and needed to speak-up.  

The veteran submitted a statement in December 2001 and 
February 2002, which reiterated the testimony he provided 
with regard to his service history and history of illnesses 
in service.  The veteran also submitted a copy of service 
organization Resolution 630 (Service Connection for Hearing 
Loss and Tinnitus for Combat Veterans) and copies of two 
decision assessment documents analyzing Court decisions 
applying 38 U.S.C.A § 1154(b) and addressing 38 C.F.R. 
§ 3.105(e).

Analysis

The Board has thoroughly reviewed the lay statements of the 
veteran and all the evidence of record, but finds that new 
and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for hearing loss.  
The basis of the RO's denial in May 1975 was that the 
evidence submitted showing that he had hearing loss was too 
remote from service to be related to his period of active 
duty.  The claims file still contains no competent medical 
evidence indicating that the veteran's hearing loss began in 
or is related to any disease, including dengue fever or 
malaria, or injury in service or of service origin.  The 
evidence associated with the claims file after the May 1975 
RO decision is new, in that it was not previously of record.  
However, the evidence is not material, in that it is silent 
as to a relationship of the veteran's hearing loss to the 
veteran's active service.  Rather, the "new" evidence 
merely reflects that the veteran has a hearing loss and uses 
hearing aids.  The evidence does not include a competent 
medical opinion that provides the link necessary to show that 
his current hearing loss is related to service.

Although the veteran testified that his hearing loss was 
first manifested during active service, there are simply no 
competent medical opinions or evidence to this effect.  The 
Board notes that, as lay persons, the veteran, his spouse and 
daughter are not competent to establish a medical diagnosis 
or show a medical etiology merely by their own assertions; 
such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)).  Because neither the veteran, his spouse nor his 
daughter is professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, there is no basis upon 
which to establish service connection for hearing loss.

In short, in the absence of evidence of a causal relationship 
between any currently diagnosed hearing loss and the 
veteran's active service, the evidence submitted since May 
1975 is not "new and material."  By itself or considered 
with previous evidence of record it fails to relate to an 
unestablished fact such as providing a link to service.  
Moreover, the evidence does not raise a reasonable 
possibility of substantiating the underlying claim.  See 
38 C.F.R. § 3.156(a).  Thus, as new and material evidence has 
not been submitted to reopen a claim for service connection 
for hearing loss, the appeal is denied.  See 38 U.S.C.A. 
§ 5108.


ORDER

New and material evidence having not been presented to reopen 
a claim for entitlement to service connection for hearing 
loss, the claim is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

